 Case 3:19-cv-02635-B-BH Document 27 Filed 04/13/21                   Page 1 of 1 PageID 435



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JOSEPH KELLY DINGLER,                             )
          Plaintiff,                              )
vs.                                               )   No. 3:19-CV-2635-B-BH
                                                  )
ROCKWALL COUNTY SHERIFF,                          )
         Defendant.                               )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the Motion for Reconsideration, DE20 Order Accepting Findings and Conclusion

(doc. 22), and the Motion to Set Aside Judgment Based on Facts of Law (doc. 23), both filed February

18, 2021, are DENIED.

       SIGNED this 13th day of April, 2021.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
